United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1194
Issued: October 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 24, 2015 appellant filed a timely appeal from a February 20, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than six percent permanent impairment of the
right upper extremity and six percent of the left upper extremity for which she received schedule
awards.
On appeal appellant asserts that the award for the left wrist is incorrect because OWCP
medical adviser incorrectly stated that a left wrist triangular fibrocartilage complex (TFCC) tear
was not an accepted condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 26, 2009 appellant, then a 44-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that repetitive job duties caused bilateral carpal tunnel
syndrome, bilateral shoulder pain, and groin and lower back pain. She stopped work on
September 18, 2009 and did not return.
After appellant’s claim was initially denied in decisions dated November 19, 2009 and
June 16, 2010, on December 17, 2010, OWCP accepted the claim for bilateral carpal tunnel
syndrome, left wrist ganglion cyst, left wrist TFCC tear, and bilateral shoulder overuse
syndrome. Appellant received wage-loss compensation through December 13, 2009, and retired
on disability effective December 13, 2010.2
On January 31, 2011 appellant began treatment with Dr. Eugene P. Lopez, an attending
Board-certified orthopedic surgeon, who diagnosed bilateral carpal tunnel syndrome, bilateral
shoulder impingement syndrome, and left dorsal wrist ganglion cyst. Dr. Lopez advised that all
were employment related. On July 15, 2011 he performed right carpal tunnel decompression.
Dr. Lopez continued to submit follow-up reports describing appellant’s condition. On March 14,
2011 he additionally diagnosed lumbar disc herniation.
In a request received by OWCP on November 28, 2011, appellant requested that her
claim be expanded to include back and hip conditions. In January 2012 OWCP referred her to
Dr. Allan M. Brecher, Board-certified in orthopedic surgery, for a second opinion evaluation.
Following physical examination, Dr. Brecher diagnosed bilateral carpal tunnel syndrome,
ganglion of the left wrist, and TFCC tear of the left wrist. He advised that appellant did not have
any current shoulder, hip, or low back conditions related to her employment. Dr. Brecher
concluded that she could perform sedentary duties with restrictions.
OWCP determined that a conflict in medical evidence had been created between the
opinions of Dr. Lopez and Dr. Brecher regarding whether appellant had additional employmentrelated conditions and regarding her capacity to work. In April 2012 it referred her to
Dr. Richard E. Erickson, a Board-certified orthopedic surgeon, for an impartial evaluation. In a
May 6, 2012 report, Dr. Erickson reviewed the record and provided examination findings. He
advised that appellant had no residuals of the right carpal tunnel surgery and had no shoulder or
other upper extremity problem attributable to her federal employment. Dr. Erickson noted a
recent lumbar MRI scan and indicated that she had no physical findings suggesting radiculopathy
or back pain disproportionate to mild degenerative disc disease. He indicated that appellant’s
current low back and hip pain was associated with her being overweight or secondary to the
natural aging process. Dr. Erickson concluded that she could perform modified mail handler
duties and provided limitations on a May 2, 2012 work capacity evaluation.

2

A May 4, 2009 electrodiagnostic study of both upper extremities indicated moderate right median neuropathy at
the carpal tunnel and mild median neuropathy at the left. A December 21, 2009 magnetic resonance imaging (MRI)
scan of the left wrist was suggestive of a tear of the TFCC. Appellant submitted a Form CA-7 claim for
compensation through December 17, 2010. The record does not indicate that OWCP issued a decision regarding her
claim for compensation between December 13, 2009 and December 17, 2010.

2

By decision dated May 16, 2012, OWCP found that the weight of the medical evidence
rested with the impartial medical opinion of Dr. Erickson and denied appellant’s claim for
employment-related back or hip conditions.3
On May 27, 2012 appellant underwent a functional capacity evaluation (FCE). OWCP
forwarded the results to Dr. Erickson, and in a July 6, 2012 report, Dr. Erickson advised that,
based on the FCE, appellant had the capacity to perform all mail handler duties. On an attached
work capacity evaluation, he indicated that she could work eight hours a day.
A left shoulder MRI scan study on October 11, 2012 demonstrated a partial thickness
tear. On October 24, 2012 Dr. Lopez noted the MRI scan findings. He advised that appellant
could perform light-duty work with restrictions.
On February 5, 2013 appellant filed a schedule award claim (Form CA-2). An
August 21, 2013 electrodiagnostic study of the left upper extremity was interpreted as normal.
In an October 17, 2013 report, Dr. Lopez advised that maximum medical improvement was
reached on September 9, 2013. He performed an impairment rating in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).4 Regarding the right upper extremity, Dr. Lopez
evaluated appellant’s impairment under Table 15-23, Entrapment/Compression Neuropathy. He
found a test findings grade modifier of 1 for conduction delay of the right median nerve, a
history modifier of 2 for significant intermittent symptoms, and a physical findings modifier of 2
for decreased sensation per monofilament and two-point discrimination tests on FCE. Dr. Lopez
averaged these values and found a default impairment of five percent. He further modified
appellant’s rating based on her QuickDASH score of 66, finding a functional scale modifier of 3.
This, combined with the condition modifier of 2, moved the rating one space to the right which
resulted in six percent permanent right upper extremity impairment due to carpal tunnel
syndrome.
Dr. Lopez then rated appellant’s left upper extremity under Table 15-3, Wrist Regional
Grid, for a diagnosis of TFCC injury of the left wrist. He found a class 1 impairment with a
default rating of 8 percent, a functional history modifier of 3, due to a QuickDASH score of 66; a
physical examination modifier of 1, due to tenderness; and no modifier for clinical studies.
Dr. Lopez then applied the net adjustment formula and concluded that appellant had a total 10
percent impairment due to the left TFCC tear. He next rated appellant’s left wrist under Table
15-3 for a diagnosis of ganglion cyst, finding a class 1 impairment with a default rating of 2
percent, with a functional history modifier of 3, a physical examination modifier of 1, and a
clinical studies modifier of 1. After applying the net adjustment formula, Dr. Lopez concluded
that appellant had an additional three percent impairment due to a left wrist ganglion cyst. He
then combined the two left wrist ratings for 13 percent left arm impairment. Dr. Lopez
additionally rated appellant’s left wrist for the diagnosed carpal tunnel syndrome under Table
15-23. He found grade modifiers of 1 for test findings, 3 for history, and 2 for physical findings.
3

OWCP also referenced file number xxxxxx063, accepted for bilateral wrist tendinitis and right carpal tunnel
syndrome. The instant claim is adjudicated under file number xxxxxx871.
4

A.M.A., Guides (6th ed. 2009).

3

Dr. Lopez averaged these values, finding a default value of five percent. He found a functional
scale modifier of 3, based on appellant’s QuickDASH score, which moved the rating one space
to the right. This resulted in six percent impairment for the left carpal tunnel syndrome.
Dr. Lopez then combined the 13 percent left upper extremity impairment due to TFCC tear and
ganglion cyst, with the 6 percent peripheral nerve impairment, and concluded that appellant had
a total 18 percent impairment of the left upper extremity when utilizing the Combined Values
Chart on page 604 of the A.M.A., Guides.
On January 14, 2014 OWCP asked its medical adviser to comment on Dr. Lopez’s
impairment evaluation. It stated that the accepted conditions were bilateral shoulder overuse
syndrome; left ganglion cyst; left rupture of synovium, unspecified; and bilateral carpal tunnel
syndrome.
In a January 20, 2014 report, Dr. David H. Garelick, a Board-certified orthopedic surgeon
and OWCP medical adviser, indicated that he reviewed the medical record including Dr. Lopez’s
impairment evaluation and the reports from Drs. Brecher and Erickson. Regarding the right
wrist, he agreed with Dr. Lopez’s conclusion that under Table 15-23, appellant had six percent
permanent impairment. Regarding the left wrist, the medical adviser also agreed with
Dr. Lopez’s impairment rating of six percent for left carpal tunnel syndrome. He, however,
found that, as a TFCC tear had not been accepted as work related, appellant would not be entitled
to a schedule award for that diagnosis. The medical adviser also found that since Dr. Lopez did
not indicate in his November 18, 2013 treatment note that appellant’s ganglion cyst had returned
or that it was currently painful, that award was also disregarded. He concluded that appellant
had six percent permanent impairment of each arm. The medical adviser found the date of
maximum medical improvement for the right wrist occurred three months postoperatively, or
October 15, 2011, and the date of maximum medical improvement for the left upper extremity
occurred as of the date of the FCE on October 17, 2013.
By decision dated February 20, 2015, appellant was granted a schedule award for six
percent impairment of the right upper extremity and six percent impairment of the left, for 37.44
weeks of compensation, to run from October 17, 2013 to July 6, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA, and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions issued
after May 1, 2009, the sixth edition will be used.7
5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).9 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).10
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text in
section 15.4f of the A.M.A., Guides.11 In Table 15-23, grade modifier levels (ranging from 0 to
4) are described for the categories test findings, history, and physical findings. The grade
modifier levels are averaged to arrive at the appropriate overall grade modifier level and to
identify a default rating value. The default rating value may be modified up or down by one
percent based on functional scale, an assessment of impact on daily living activities.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not established that she has greater than six percent
impairment of the right upper extremity. The accepted right upper extremity conditions are
carpal tunnel syndrome and bilateral shoulder overuse syndrome. On July 15, 2011 Dr. Lopez
performed right carpal tunnel decompression. On February 5, 2013 appellant filed a schedule
award claim.
In support of her schedule award claim, appellant submitted an October 17, 2013 report
in which Dr. Lopez provided an impairment rating under Table 15-23 of the A.M.A., Guides.14
Dr. Lopez indicated that appellant had a test findings grade modifier of 1, a history modifier of 2
and a physical findings modifier of 2. He then averaged the grade modifiers, chose the default

8

Supra note 4 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”
9

Id. at 385-419.

10

Id. at 411.

11

Id. at 433-50.

12

Id. at 448-50.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
14

Supra note 4 at 449.

5

value of 5 percent and, based on appellant’s QuickDASH score of 66, increased the right upper
extremity impairment to six percent.
In a January 20, 2014 report, Dr. Garelick, the medical adviser, noted his review of the
medical record including Dr. Lopez’s report and agreed with his conclusion that appellant had
six percent impairment under Table 15-23 due to right carpal tunnel syndrome. Both physicians
properly applied the A.M.A., Guides. The medical evidence of record thus supports that
appellant has six percent right arm impairment due to carpal tunnel syndrome. There is no
medical evidence in accordance with the A.M.A., Guides to support that she was entitled to an
additional right upper extremity award.
The Board also finds that appellant has six percent impairment of the left upper extremity
due to the diagnosed carpal tunnel syndrome. As with the right upper extremity, Dr. Garelick
reviewed Dr. Lopez’s report and agreed that appellant had six percent impairment under Table
15-23 due to left carpal tunnel syndrome. Both physicians properly applied the A.M.A., Guides.
There is no medical evidence in accordance with the A.M.A., Guides to support that she was
entitled to an additional award for left carpal tunnel syndrome.
The Board, however, finds the case is not in posture for decision regarding whether
appellant is entitled to an additional left arm award. The sixth edition of the A.M.A., Guides
states that peripheral nerve impairment may be combined with diagnosis-based impairments at
the upper extremity level as long as the diagnosis-based impairment does not encompass the
nerve impairment.15 Section 15.2 of the A.M.A., Guides further provides that, if a patient has
two significant diagnoses, the examiner should use the diagnosis with the highest causallyrelated impairment rating for the impairment calculation.16 If more than one diagnosis can be
used, the diagnosis that provides the higher rating should be adopted.17 In the case at hand,
appellant has additional accepted left upper extremity conditions of ganglion cyst and TFCC tear,
and Dr. Lopez incorrectly rated both accepted conditions rather than selecting the one with the
higher rating, which he determined was the TFCC tear.
The January 14, 2014 request sent by OWCP to Dr. Garelick, the medical adviser,
omitted that a TFCC tear was an accepted left arm condition. The medical adviser relied on the
stated accepted conditions and found that appellant was not entitled to an additional award for
TFCC tear because it had not been accepted.
Because Dr. Garelick did not correctly rate appellant’s left arm for an accepted left TFCC
tear, the case will be remanded for OWCP to obtain a supplemental report from him regarding
whether appellant would be entitled to an additional left upper extremity schedule award for this
or any other diagnosis-based impairment. After this and such further develop as OWCP deems
necessary, it shall issue a de novo decision on the issue of appellant’s entitlement to an additional
left upper extremity schedule award.
15

Id. at 419.

16

Id. at 387; see C.K., Docket No. 09-2371 (issued August 18, 2010).

17

James R. Hill, 57 ECAB 583 (2006).

6

With regard to the right upper extremity, appellant may request a schedule award or
increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.
CONCLUSION
The Board finds that appellant has six percent permanent impairment of the right upper
extremity for which she received a schedule award. The Board further finds the case not in
posture for decision regarding the degree of impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded to OWCP for proceedings consistent with this opinion of the Board.
Issued: October 26, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

